DENIED and Opinion Filed July 19, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00654-CV
                                No. 05-22-00655-CV

                     IN RE DONALD STEVENSON, Relator

          Original Proceedings from the 265th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F12-54028-R & F12-54029-R

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Molberg
      Donald Stevenson has petitioned for a writ of mandamus against the trial court

for failing to rule on three motions he alleges he filed. We deny relief.

      Relator bears the burden of providing the Court with a sufficient record to

show he is entitled to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding). In this case, relator has not carried his burden. Relator’s petition

is not properly certified. See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757,

758 (Tex. App.—Dallas 2008, orig. proceeding). Furthermore, relator has filed with

the petition only unauthenticated documents, rather than certified or sworn copies of

the motions and other relevant documents as the rules require. See TEX. R. APP. P.
52.3(k)(1)(A), 52.7(a)(1); Butler, 270 S.W.3d at 759. Without a properly certified

petition supported by an authenticated record, relator has not carried his burden. See

Butler, 270 S.W.3d at 758–59.

      Additionally, relator has not shown that he brought the motions to the trial

court’s attention or reminded the trial court by letter that the motions are pending.

See In re Rangel, 570 S.W.3d 968, 969 (Tex. App.—Waco 2019, orig. proceeding);

In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding);

see also In re Read, No. 05-21-01014-CV, 2021 WL 6194726, at *1 (Tex. App.—

Dallas Dec. 31, 2021, orig. proceeding) (mem. op.). Without such a showing, relator

cannot demonstrate he is entitled to mandamus relief against the trial court for failing

to rule on any pending motions. See In re Prado, 522 S.W.3d 1, 2 (Tex. App.—

Dallas 2017, orig. proceeding) (mem. op.).

      We conclude relator has not shown he is entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




220654f.p05                                 /Ken Molberg//
220655f.p05                                 KEN MOLBERG
                                            JUSTICE




                                          –2–